Case 6:21-cr-00150-MJJ-PJH Document 15 Filed 07/26/21 Page 1 of 2 PageID #: 64




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


UNITED STATES OF AMERICA                    CASE NO. 21-CR-00150-01

VERSUS                                      JUDGE JUNEAU

TRACIE SONNIER (01)                         MAGISTRATE JUDGE HANNA

                                  JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation, Rec. Doc. 14. After an independent review of the

record, and noting the Defendant’s waiver of any objections, this Court concludes

that the Magistrate Judge’s report and recommendation is correct and adopts the

findings and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with

the terms of the plea agreement filed in the record of these proceedings, and

consistent with the report and recommendation, the guilty plea of the Defendant,

Tracie Sonnier, is ACCEPTED, and she is finally adjudged guilty of the offense

charged in Count One of the Bill of Information.
Case 6:21-cr-00150-MJJ-PJH Document 15 Filed 07/26/21 Page 2 of 2 PageID #: 65




      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 26th day of

July, 2021.



                                    ______________________________
                                    MICHAEL J. JUNEAU
                                    UNITED STATES DISTRICT JUDGE




                                  Page 2 of 2
